The rule laid down by Kent is that "if a person hires for a limited period a flock of sheep or cattle of the owner, the increase of the flock during the time belongs to the usufructuary, who is regarded as the temporary proprietor." Vol. 2 (1st Ed.), p. 294 § 36. This rule is abundantly supported by authority. 1 R. C. L. p. 1074; 3 Corpus Juris, p. 22 and cases cited. The comparatively recent case of Brandt  Co.
v. Verhagen, 161 Wis. 3, 152 N.W. 448, is directly in point. In that case there was a lease of a farm with the live stock thereon, with no reservation to the lessor of the increase of the stock. It was held that the written contract carried on its face the whole use of the stock, "including an increase of number of animals"; and on page 5 it is said: "That is a general rule to be applied in all cases of an unconditional lease for a season of farm animals." And again: "That manifestly does not apply to a casual hiring but to a letting for a term so that an increase would naturally be expected in the ordinary course of things as such animals are ordinarily kept." With this statement of the rule and of its limitations we agree. In this case the mare was known to be with foal, and yet she was leased, together with the cows, sheep and poultry on the farm, without reservation as to use and without reservation as to her expected increase, for the term of five years. Under such circumstances it is not reasonable to impute to the lessee an implied agreement to spend his own time and care in rearing the natural increase of live stock, and in the meantime to consume his own crops in feeding them, for the benefit of the lessor at the termination of the lease. Fitts v. Brown, 20 N. H. 393, 396.
   There is no error.